 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON ALAN PAGE,                                  No. 1:21-cv-00749-NONE-SKO (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
13                                                      PETITION FOR WRIT OF HABEAS
                                                        CORPUS, DIRECTING CLERK OF COURT
14           v.                                         TO ASSIGN DISTRICT JUDGE AND CLOSE
                                                        CASE, AND DECLINING TO ISSUE
15                                                      CERTIFICATE OF APPEALABILITY
16                                                      (Doc. Nos. 1, 5)
      RAYTHEL FISHER, JR., Warden,
17
                         Respondent.
18

19

20          Petitioner Jason Alan Page is a state prisoner proceeding pro se and in forma pauperis

21   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 and challenging the

22   decision of the California Board of Parole Hearings (the “Board”) denying parole. (Doc. No. 1.)

23   This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

24   636(b)(1)(B) and Local Rule 302.

25          On May 12, 2021, the assigned magistrate judge issued findings and recommendations

26   recommending that the petition be dismissed for lack of jurisdiction. (Doc. No. 5.) Those

27   findings and recommendations were served upon all parties and contained notice that any

28   objections thereto were to be filed within twenty-one (21) days after service. (Id. at 3.)
                                                        1
 1           On May 28, 2021, petitioner filed objections to the findings and recommendations. (Doc.

 2   No. 7.) He continues to assert that the Board violated his due process rights by finding him

 3   unsuitable for parole and asks the court to release him from prison. (Id. at 2.) As explained in the

 4   pending findings and recommendations, however, federal habeas review of a prisoner’s denial of

 5   parole is limited to procedural due process guarantees only, i.e., whether the prisoner “was

 6   allowed an opportunity to be heard and was provided a statement of reasons why parole was

 7   denied.” Swarthout v. Cooke, 562 U.S. 216, 220 (2011) (citation omitted). Petitioner does not

 8   raise such challenges here and thus his petition must be dismissed.

 9           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, including petitioner's

11   objections, the court concludes that the magistrate judge’s findings and recommendations are

12   supported by the record and proper analysis.

13           In addition, the court declines to issue a certificate of appealability. A state prisoner

14   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

15   his petition, and an appeal is only allowed in certain circumstances. 28 U.S.C. § 2253; Miller-El

16   v. Cockrell, 537 U.S. 322, 335–36 (2003). If a court denies a petitioner’s petition, the court may

17   only issue a certificate of appealability when a petitioner makes a substantial showing of the

18   denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

19   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

20   that) the petition should have been resolved in a different manner or that the issues presented
21   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

22   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

23           In the present case, the court finds that petitioner has not made the required substantial

24   showing of the denial of a constitutional right to justify the issuance of a certificate of

25   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

26   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to
27   proceed further. Thus, the court declines to issue a certificate of appealability.

28   /////
                                                         2
 1          Accordingly,

 2          1.      The findings and recommendations issued on May 12, 2021, (Doc. No. 5), are

 3                  adopted in full;

 4          2.      The petition for writ of habeas corpus, (Doc. No. 1), is dismissed with prejudice;

 5          3.      The clerk of court is directed to assign a district judge to this case for the purpose

 6   of closing the case and then to close the case; and

 7          4.      The court declines to issue a certificate of appealability.

 8   IT IS SO ORDERED.
 9
        Dated:     July 14, 2021
10                                                         UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
